Name: Council Regulation (EEC) No 2214/88 of 19 July 1988 fixing the monthly increases in the target price and the intervention price for rape seed and sunflower seed for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197 / 8 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2214 / 88 of 19 July 1988 fixing the monthly increases in the target price and the intervention price for rape seed and sunflower seed for the 1988 / 89 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136 / 66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC ) No 2210 / 88 ( 2 ), and in particular Article 25 thereof, Article 1 1 . For the 1988 / 89 marketing year , the monthly increases in the target price and the intervention price for rape seed shall be 0,318 ECU per 100 kilograms . 2 . The increases referred to in paragraph 1 shall apply for seven months . Article 2 1 . For the 1988 / 89 marketing year , the monthly increases in the target price and the intervention price for sunflower seed shall be 0,378 ECU per 100 kilograms . 2 . The increases referred to in paragraph 1 shall apply for seven months . Having regard to the proposal from the Commission ( 3 ), Whereas , pursuant to Article 25 of Regulation No 136 / 66 / EEC , the amount by which the target price and the intervention price for rape seed and sunflower seed is to be increased monthly from the beginning of the fifth month of the marketing year for rape seed and from the beginning of the fourth month of the marketing year for sunflower seed should be fixed for the 1988 / 89 marketing year and the number of months during which those increases are to be applied should be laid down; whereas that amount must be the same for both prices ; Whereas those increases , which are to be equal for each month , must be fixed taking account of the average storage costs and interest recorded in the Community ; whereas the average storage costs should be established on the basis of the cost of storing seed in suitable premises and the cost of handling necessary for the proper preservation of the seed ; whereas the interest may be calculated on the basis of the rate considered normal for the producing regions , Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect :  from 1 July 1988 for rape seed ,  from 1 August 1988 for sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ( ») OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 25 .